Citation Nr: 1001640	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to an initial compensable rating for 
arthritis of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired from active duty in April 2003, after 
more than twenty-three years of active, honorable service.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2008, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for bronchitis and 
entitlement to an initial compensable rating for arthritis 
of both knees.  Thereafter, the case was returned to the 
Board for further appellate action.

After reviewing the record, the Board finds that still 
additional development is warranted.  Therefore, the appeal 
is, again, REMANDED to the AMC in Washington, D.C.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

In its July 2008 remand, the Board noted that there were 
outstanding, potentially relevant records which reflected 
the Veteran's treatment by Julie O. Adams, D.O.  

In August 2008, the AMC requested that the Veteran complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information, so that it could obtain Dr. 
Adams' records, as well as the records of any other private 
physician who had treated the Veteran.  The AMC encouraged 
the Veteran to send any evidence or information as soon as 
he could but noted that if it did not hear from him, it 
could make a decision on his claim in as soon as thirty 
days.  However, the AMC informed the Veteran that even if 
it decided his claim prior to one year from the date of the 
letter, he would still have the remainder of the one period 
to submit additional information or evidence.

The Veteran did not respond to the AMC's August 2008 letter 
within thirty days; and in March 2009, the AMC confirmed 
and continued the denial of entitlement to service 
connection for chronic bronchitis and for an initial 
compensable rating for arthritis of the knees.  The AMC 
issued a Supplemental Statement of the Case to the Veteran 
showing its actions and returned the case to the Board for 
further consideration.

In April 2009, the Veteran returned his completed VA Form 
21-4142, Authorization and Consent to Release Information 
to the RO, so that it could obtain Dr. Adams records, 
reflecting his treatment for bronchitis and knee disability 
from 2002 through 2009.  The RO then forwarded that 
information to the Board.

Inasmuch as VA received the Veteran's completed VA Form 21-
4142 within the one year period from the date of its August 
2008 letter, additional development of the record is 
warranted prior to further consideration by the Board.  
Accordingly, the case is remanded for the following 
actions:

1.  Contact Dr. Adams directly and 
request her records reflecting the 
Veteran's treatment for bronchitis and 
knee disability from 2002 through 2010.  
Such records should include, but are 
not limited to, daily clinical records, 
reports of examinations, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, doctor's 
notes, nurse's notes, and prescription 
records.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.159(e) (2009).

Copies of VA treatment records, to 
include from the VA facility in 
Brecksville, covering the period from 
2004 to the present, should also be 
obtained and added to the record.

2.  If, and only if, the newly obtained 
treatment records indicate the Veteran 
currently suffers from chronic 
bronchitis, schedule the Veteran for a 
respiratory examination for the purpose 
of ascertaining the etiology of that 
disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder must be made 
available to the examiner for a review 
of the pertinent documents therein in 
conjunction with the examination.  The 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 

If chronic bronchitis is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis. 

The examiner must also render an 
opinion, with complete rationale, as to 
whether there is a 50 percent or 
greater likelihood that the Veteran's 
chronic bronchitis is etiologically 
related to his active service.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state.  A detailed 
explanation should be set forth as to 
why that is so.

3.  If, and only if, the newly obtained 
treatment records indicate treatment 
for disability of either knee, schedule 
the Veteran for an orthopedic 
examination for the purpose of 
ascertaining the level of impairment 
caused by bilateral knee arthritis.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made 
available to the examiner for a review 
of the pertinent documents therein in 
conjunction with the examination.  The 
examiner must acknowledge receipt and 
review of those materials in any report 
generated as a result of this remand. 

The examiner must identify the 
manifestations of the Veteran's 
arthritis in each knee.  In particular, 
the examiner must report the range of 
motion of each knee and whether there 
are findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner must also 
report whether the Veteran experiences 
recurrent subluxation or lateral 
instability in either or both knees, 
and if so, the resulting level of 
impairment, e.g. slight, moderate, or 
severe.

In addition, the examiner must report 
factors affecting functional loss, 
including, but not limited to, weakened 
movement, excess fatigability, and 
incoordination, as well as a lack of 
normal endurance and functional loss 
due to pain and pain on use, 
specifically limitation of motion due 
to pain on use including that 
experienced during flare ups.  

Finally, the examiner must report the 
effects of each knee disability on the 
Veteran's ordinary activity, including 
his employment and his performance of 
the activities of daily living.  

4.  When the foregoing actions have 
been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement 
to service connection for chronic 
bronchitis and entitlement to an 
initial compensable rating for 
arthritis of the knees.  

If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999). 

The Veteran is also advised that it is his responsibility 
to report for the examination(s) and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2009).  In the 
event that the Veteran does not report for the 
aforementioned examination(s), documentation should be 
obtained which shows that notice scheduling the 
examination(s) was sent to the last known address.  It 
should also be indicated whether any notice that was sent 
was returned as undeliverable.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

